Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Zucchero on 11/5/2021.

The application has been amended as follows: 
In claim 19, replace the phrase “the pH conditions” in line 7 with “pH conditions”; replace the phrase “the need” in line 10 with “need”; and replace the phrase “a pH indicator” in line 11 with “the pH indicator”.
Cancel claims 1-18.

Withdrawn claims 23 and 25, depending from an allowed claim, are rejoined and examined on the merits.  Thus, claims 19-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2011/0197920 to Kenowski et al. and US 3,042,621 to Kirschenbauer.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of adding an acidic or basic cleaning composition with a food equipment-safe colorimetric pH indicator to a storage tank of a CIP system wherein the pH indicator imparts a color to the composition that indicates a desired acidic or basic condition; and wherein the pH indicator provides a visual reading of the pH conditions of the cleaning composition; deploying the cleaning composition into a CIP cleaning cycle; and visualizing, without the need for mechanical or chemical sensors, meters or probes, the color of the acidic or basic cleaning composition with a pH indicator in the CIP cleaning cycle wherein a change in the color of the cleaning composition indicates that the desired acidic or basic condition is no longer present,, in combination with the other method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714